Title: To Thomas Jefferson from Henry Weaver, Jr., 11 February 1807
From: Weaver, Henry, Jr.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Greensburg 11 Feby 1807
                        
                        After considering with due deference the homage due to your high official standing—I presume to approach you
                            with all the frankness of an American Citizen, who, tenacious of his invaluable Rights, ardently desires to protect them
                            from the misrule of Power—
                        I pride myself in being a Citizen of a Country, whose Government has for its base, a written & well defined
                            Constitution, & from which is expunged the doctrine that “it is lawful for its agents to commit one wrong under pretence
                            of redress or restraint of another”—
                        I have to speak of wrongs I have already sustained, & probably many other of my fellow Citizens, with
                            myself, must again suffer, from the same source—
                        
                            It is the Navigation of the Western Waters—
                        Under the late & still existing alarms of Insurrection—alarms which seriously threatned the tranquility of
                            our Citizens, & even the integralty of our Government, gave an occasion, which both called for, & received, the
                            promptitude & vigilance of our Administration—& the measures which You have pursued, as the Executive, must be admired
                            by every Citizen as the least Expensive—& were I a resident of almost any other Section of the Union, I should accord
                            with them in opinion as the least oppressive in the exercise of deputed Powers—But unfortunately, having suffered wrong,
                            from (to say the least of it) the injudicious exercise of Power, by the Executive Agents, on the Waters of the Ohio, I
                            must beg leave to dissent from the joint opinion—
                        Sir, Relying on your principles of Justice, equaling that of your moderation in the exercise of power,
                            I look up to You with a high & certain Satisfaction for a correction of these procedure of wrongs—For the purpose of
                            giving you a more ample, as well as correct, information on the subject, I shall go into a minute detail, & beg Your
                            patience, at least in the perusal—
                        Pursuing a Merchantile Vocation, in which I have chiefly to depend on the purchase & transport of the
                            Country Produce for my principal source of Remittance—for which the Navigation of the Western Waters, & the N. Orleans
                            afford much the most effectual, economic & saving Market——For the purpose of executing engagements of some early spring
                            Paymts.—and invited by the hopes of Profit, by being the first in Natches or N. Orleans market (which late news of a
                            scarcity of provisions there, well justifies) I prepared two Boats, whose value & outfit expences, when at Natches,
                            would Amt. to nearly $3000.—, with James Fleming, my Clerk, as Supercargo, to descend the River by a winter freshet——They
                            started, on the Allegany on 27 Decr. Ult.——Before this time, the lively apprehensions of the Citizens of the western
                            Country, had excited much alarm on the highly suspicious conduct of Col. Burr—& your Excellency’s Proclamation had
                            caused Centries to be Posted on the different parts of the Ohio—Under these peculiar circumstances, I conceived it proper
                            to take measures which should give to the Inspecting officers, the best possible Evidence of the property being solely my
                            own, & the Boats to be sent on a fair Trading Voyage—There being no Custom House at, or in the vicinity of Pittsburgh,
                            I tho’t proper to make a substitute of County officers—accordingly, from my own knowledge of Business (& contrary to
                            the malignant news-paper representations, of having feed Mr. Ross with $50. for the advice) I conceived the plan of having the
                            Supercargo sign a Manifest—to which I gave oath by affidavit, that the property was solely ours to be marketed for our
                            own benefit—& had them tested by the Prothonotarial Seal of this County.
                        My opinion of this measure was, that the papers would shew the Examining Officers that (to say the least) my
                            Conduct was the opposite of Clandestine—But as the Supercargo was a Stripling Youth, for his relief I sought additional
                            evidence—I went with the Boats as far as Pittsburg, with hopes to meet with a Judicial investigation, where, in the
                            adjoining County, & in the vicinity of the transactions, they could best get evidence of all matter of fact—On my
                            arrival, I found the vigilence & disposition of Magistracy met with my wishes—for they soon ordered a file of U.S.
                            Soldiers to take possession of the Boats—On my being informd. of it, I offered to submit to their investigation without
                            process—Accordingly they (three Magistrates) suppressed the warrant they had issued for me—I soon found they possessed
                            no evidence to ground their accusation or proceedings upon—altho’ the Defendant, I readily offered to advance all the
                            testimony I could command——After numerous Interrogations (many of which were either trifling or, irrevalent to the cause—for instance, the mere Nos. the boats 1 and 2, done for sake of designation in case of effecting a policy of
                            insurance on them, was by them interpreted ominous) they justly acquited me—I should have said honorably, but as the proceedings were not by process, they refused to give me a Certified Copy, or any minutes
                            of them—however I obtained a Copy of their order to the Lt. Commodant to deliver me the property——For this acquital, I
                            recd some malignant effusions of the Press, with good evidence of their being some designed
                            lies in it—
                        But, Sir,—No man in this Country has felt the personal malignity of the Press, beyond yourself——But as these
                            reflections would not lessen the depth of the water for my Boats, I tho’t myself wise in following your amiable example,
                            by passing it, in entire neglect—
                        After repairing the leaky Boat, they started from Pitts on 2 Jany Ult. & with impediments of a fallen
                            water, & running Ice, they arrived at Marietta, on 9 Jany——Here (according to my general orders for that purpose)
                            they went ashore to meet an examination—They were taken possession of immediately, by the Militia under Gen. Buel—They
                            shortly formd a Court, of Assistant Judge Hemstead—& Justices Pool & Putnam,—to their Jurisdiction they submitted
                            without process, & proceeded to the Investigation—
                        Their proceedings, I am confident, are beyond your justification—They took the Supercargo, & a few
                            passengers on board, as the accused—formed a conclave, they swore each of them, together will all the hands as evidences,
                            admitting but one at a time in their presence—to this they added the oath & evidence of a black man, slave to one of
                            the passengers—These not affording sufficient evidence, an acting officer (Capt. Buel) demanded the Keys of their Trunks,
                            which he examined together with the Cargo—broke open some letters &c.——The evidence was still incompetent—they
                            adjournd. to wait as they said, for a Pittsbugh Papers (which has been already referd. to) to obtain additional evidence
                                from one of its Paragraphs—In this manner they Expended six days, while as many hours would
                            have answered every reasonable purpose—they then discharged them with an acknowledgement that they had no Jurisdiction
                            over them—During their detention here, the water had risen about 18 Inches, & fallen more than 3 feet—From this
                            originated the subsequent disater to the Voyage—Here also, the Court delayed giving a Copy of their minutes—& the
                            faithless promises of Gen. Buel, from time to time to give them a pass, alike disappointed them—not to mention the
                            insulting treatment of the Soldiers, thro’ whose neglect the Boats grounded & injured—
                        Released & got underway on 15 Ult.—The still falling water, & increasing quantity of Ice gave then
                            difficult passage untill it completely blocked them up on the 19th—45 miles below Marietta, where after laying for 6
                            days, the active & vigilent Militia of Wood County under Col. Phelps, hearing of them, proceeded
                            10 miles down the River, (& 3 miles over the County line into Mason County) where they lay, & took possession of the
                            Boats—They declared “the cargo to be public plunder & would do what they pleased with it”—according broachd. the Whiskey & Boat Stores (the Boat guard of 16 men, consumed half bbl. whiskey in 36 hours—i.e. 1
                            Gal. each)—
                        The Supercargo & hands (the passengers having previously left the Boat) were now marched under guard back
                            to Belville (10 miles up the River) in Wood County) & brought before Justices Avery & Neal—Their proceedings were
                            similar in the principles to those of Marietta, but they added the ignominy of a Military guard to their judicial
                            investigation—They confined the arrested in a Chamber under Guard, & took them out singly, like victim sheep for the
                            stall, to go before the Court, as evidences, then conducted them to the Negroes Kitchen, & there put under guard—
                        They told the Supercargo that it was his misfortune for having the papers which I had
                            procured, & tortured trifling & accidental circumstances into strong presumptous evidence of guilt—after 24 hours
                            detention, the Magistrates acquitted all the accused, & directed us to call on Col. Phelps for the Boats & Cargo—
                        The Col. refused to deliver them untill further orders from Government & advised them to go about their
                            Business—The Conduct of the Militia here, was more abusive than that at Marietta—They proceeded to search person &
                            papers after their acquital—
                        Certainly these proceedings are flagitious & naked violations of Law & Constitution—I full well know,
                            that I have my remedy at law, unless the Government intends to shield either itself, or its agents, from Justice by
                            appointing men who have not personal responsibility adequate to Compensation—But the mere redemption of my loss at one or
                            more Years hence at law, is not the half of my object—The vital principle of Merchantile Business is punctual, not eventual, Payment—
                        Perhaps I could endure the delay of this sum—but I have more than twice this sum of Property which must go
                            to market thro’ the same Channel, on which I must absolutely depend for my spring Business—But as certain as the like
                            mishap befals it, I am a Bankrupt in 3 months from this—
                        Permit me to make a few reflections on the subject—The 6, 7 & 8th Articles of Amendment of the U.S.
                            Constitution are invaluable Provisions for personal safety—Seizures were made without warrants of arrest—Persons,
                            Places, & Papers were searched without Oath of probable cause, or even a common warrant for the purpose—The were twice
                            & thrice tried for the same cause, or rather same pretences of suspicions—They were not only prohibited from
                            confronting evidences, but were even to become their own accusing evidences themselves—
                        These circumstances, certainly bear a like complexion to some of those complained of against Great Britain by
                            our ever memorable Congress of 1776—Yet generally, such is the high degree of safety in person & property under one of
                            the best Governments under Heaven, that under men of discreet ability & good personal responsibility, I should, from
                            motives of principle in obedience to the Laws & Constitution of our Government, have submitted to the whole without the
                            tho’t of murmur—But from the Mob Laws of the Inhabitants of Wood County, whose Zeal, outruns all knowledge, whose frenzy
                            suspicion, entitles them to seize—& their Authority, to confiscate & plunder, by way of Emolument, I pray God & my Country to deliver me—
                        Indentifying my prosperity with the tranquility of my Country, & the preservation of its Government, I
                            feel equally solicitous for these events—
                        As the most of the whole surplus produce of the last Years Crop of these Western Countries have yet to
                            descend its waters for a Market, permit me to suggest to you the propriety of having a certain number of Posts on the
                            Banks, duly Authorized and organized by the General Government—who shall be instructed to examine & either detain or
                            give passports to all Boats embarking within its own vicinity & which passports shall be unquestionably acknowledged at
                            all other lower Posts—for it is almost weakness to suppose that in case I was guilty of aiding the enemy of my Country,
                            by actions done at Greensburg—& if they could not prove it at Pittsburg—that they could more readily do it at
                            Cincinatti—while this measure would give, at least, all just security to the Government, it would give all reasonable
                            satisfaction to every well disposed Citizen—for the Inhabitants of this part of the Country, I presume to say they would
                            readily submit to a rigid scrutiny of their conduct, when conducted by the Agent of Government on rigid principles of
                            Justice—
                        But on the Contrary—while much of the value of their produce depends on the River Road to Market, the
                            numerous, unjust & oppressive shackles of its navigation would disgust them with the Administration that conducted them—   Indeed, as far as I am acquainted with them, & from the censorious remarks which I have already heard uttered on my
                            Cases, I know no means so readily to dispose them in favor of Mr. Burr’s Scheme of seperating the Union—I will even
                            eventure to pledge my veracity (as far as you may please to value it) that such measures on the part of the Government are
                            the only best possible of producing such an hated event—
                        As the Western Country is remote from the seat of Government, I will add the idea, of a Law permanent,
                            establishing a kind of Semi-Custom-Houses on its Navigation—This I conceive would enable the Government to keep an
                            inspecting eye over the conduct of any future emissaries—
                        Whatever measures which may be tho’t advisable to be taken, will necessarily have to be done with brevity, as
                            the season of spring freshets is fast approaching—
                        With all due submission to your superior wisdom in the premises—I subscribe myself in behalf of 
                  Henry Weaver
                            & Son Your most obt. Servnt
                        
                            Henry Weaver Jr.
                        
                    